Title: From Thomas Jefferson to James Bowdoin, 27 April 1805
From: Jefferson, Thomas
To: Bowdoin, James


                  
                     Dear Sir
                     
                     Washington Apr. 27. 05.
                  
                  Your favor of Mar. 25. has been duly recd. I regret that the state of your health renders a visit to this place unadvisable. Besides the gratification we should have felt from personal considerations the perusal of the correspondences, for some time back, with the governments of Europe most interesting to us, would have enabled you to act under all emergencies with that satisfaction to yourself which is derived from a full knolege of the ground. But I presume you will find this supplied, as to the government to which you go, by the papers of the office at Madrid. our relations with that nation are vitally interesting. that they should be of a peaceable and friendly character has been our most earnest desire. had Spain met us with the same dispositions, our idea was that her existence in this hemisphere and ours, should have rested on the same bottom; should have swam or sunk together. We want nothing of hers: & we want no other nation to possess what is hers. But she has met our advances with jealousy, secret malice, and ill faith. our patience under this unworthy return of disposition is now on it’s last trial: and the issue of what is now depending between us will decide whether our relations with her are to be sincerely friendly, or permanently hostile. I still wish & would cherish the former; but have ceased to expect it.
                  I think you for the sentiments of esteem you are so good as to express towards me, and the mark of it you wish me to place at monticello. it shall be deposited with the memorials of those worthies whose remembrance I feel a pride & comfort in consecrating there. with my best wish for the restoration of your health & for a pleasant voyage I tender you my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               